Citation Nr: 1610500	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for vitiligo.

2.  Entitlement to service connection for eczema.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case was most previously before the Board in July 2012.

The claim of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has provided credible lay evidence of a continuity of skin disability that was later diagnosed as vitiligo in service and since service.

2.  Eczema was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vitiligo are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for eczema are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

While the service medical records note no treatment for skin disability, and the Veteran has not asserted to the contrary, the Veteran has indicated that he had boils on the May 1969 Medical History Report completed with the corresponding May 1969 service separation examination.

At a March 2002 VA skin examination the Veteran stated that he had noticed white spots on his forearms right after he had returned from Vietnam.  He treated the white spots with a cream and the problem had resolved until it recurred five years prior.  The Veteran stated that the white spots he had after Vietnam were larger than the spots he had at the March 2002 examination.  Physical examination of the skin revealed white macules approximately 3 millimeters in size, predominantly on the posterolateral aspect of the upper extremities.  The diagnosis was vitiliginous cutaneous macules.  The examiner noted that the vitiliginous cutaneous macules could be consistent with tinea versicolor.

At a July 2015 VA skin examination it was noted that in 2010 the Veteran had developed a right hand rash which was later diagnosed by VA as eczema.  The Veteran again indicated that he had white spots on his arms since about 1970.  The Veteran also again stated that the white spots "disappeared" for many years and then had returned prior to 2002.  Physical examination found numerous white macules approximately 3 millimeters in size, present on the forearms and arms and shoulders.  The Veteran's right palm and fingers were reddish, dry, and slightly scaly.  The diagnosis was eczema and vitiliginous cutaneous macules.  The July 2015 VA examiner commented:

The Veteran states the hand eruption is related to service because "I never had it before."  He states the white spots on his arms is related to service because it began in 1970 after he returned from Vietnam.  However, prior to 2002, there are no medical records or lay statements which confirm the presence of these skin conditions.  The STR does not note any skin disease.

The Veteran has right hand eczema first noted in VA records October 19, 2012 and confirmed at a dermatology visit in 2013.  Vitiligo is mentioned inconsistently in the VA records and first noted in the C&P exam 3/5/2002.  No mention is made of skin conditions in his 7/3/1974 C&P exam, the 7/31/1969 C&P exam, or in the 3/3/1970 rating decision.  Other than the Veteran's statements, I find no other lay or buddy statements supporting this claim.

The Veteran states very clearly the right hand eruption began within the past ten years.  He cannot be more exact.  Nevertheless that is almost 40 years since release from service in 1969.  While this examiner has no reason to doubt the Veteran's contention that the white spots on his arms began shortly after service in Vietnam, this condition not documented until 2002, and his main concern is the eczema.

Therefore, it is less likely than not this Veteran's eczema is related to service, because it began decades after service and was not documented in service.  Also there is no record of his vitiligo prior to 2002, making it less likely than not it related to service. 

VA examinations have documented that the Veteran has vitiliginous cutaneous macules.  The Board finds that the Veteran's statements as to the onset of that skin disability and continuity of symptomatology of vitiligo since service are credible, and the Board finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology as to that disability.  The Board acknowledges that while vitiligo was not diagnosed in service, even the July 2015 VA examiner (in the midst of an "unfavorable" opinion) stated that, "this examiner has no reason to doubt the Veteran's contention that the white spots on his arms began shortly after service in Vietnam."  In the Board's view, the July 2015 VA examiner has not provided statements or persuasive evidence that significantly challenges the Veteran's assertion of continuity of symptomatology of vitiligo since active service.  Upon a closer reading, it also cannot be said that the July 2015 VA examiner dissociated the Veteran's vitiligo from active service.  The Board also notes in passing again that the Veteran indicated that he had "boils" at the time of his separation from service.

Accordingly, in light of the credible lay evidence of vitiligo since service, continuity of symptoms since service, and existing medical opinion that is in part supportive of the claim, the Board will resolve any doubt in the Veteran's favor, and find that service connection for vitiligo is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the same manner, and again by using the Veteran's own credible statements, the Board finds that service connection for right hand eczema is not warranted.  The Veteran has not claimed that he had that disability in service, and no competent medical opinion has linked it to service.  Eczema was not noted at the March 2002 VA examination, and the disability is not one of the conditions enumerated among the diseases that VA has determined are related to herbicide exposure.  Consequently, the presumptive provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) do not apply.  Furthermore, the preponderance of the evidence of record is against a finding that eczema is related to service.  Accordingly, service connection for eczema must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vitiligo is granted.

Service connection for right hand eczema is denied.


REMAND

The Board's July 2012 remand requested that the issue of entitlement to TDIU be adjudicated.  A review of the claims file shows that issue has not yet been adjudicated. Based on the July 2012 remand request, and based on the action taken in this Board decision, the issue of entitlement to TDIU must be readjudicated by the Agency of Original Jurisdiction prior to further consideration by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since July 29, 2015.

2.  Enact the Board's decision above and assign a disability rating and effective date for vitiligo.

3.  Then, adjudicate the claim of entitlement to TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


